English, Ch. J.: On the 18th August, 1877, Peter R. Johnson brought an action of trespass, in the Circuit Court of Miller County against the St. Louis, Iron Mountain & Southern Railway Company, alleging in substance that in the year 1873, the Cairo and Fulton Railroad. Company, since consolidated with the defendant company, constructed its road over the lands of plaintiff, without paying for the right of way, etc. A demurrer was sustained to the complaint and plaintiff appealed. The questions involved in the case were settled Cairo and Fulton R. R. Co. v. Turner, 31 Ark., 494; and the judgment-must be affirmed.